Per Curiam.
In this appeal of a trial court order denying appellant’s motion to correct ille*281gal sentence pursuant to Florida Rule of Criminal Procedure 3.800(a), we conclude that the trial court lacked jurisdiction to rule because appellant’s direct appeal was also pending in this Court. Therefore, we reverse and remand to the trial court to dismiss the motion without prejudice to appellant’s right to refile it after final disposition of the direct appeal. See Everett v. State, 993 So.2d 1116 (Fla. 4th DCA 2008); Major v. State, 882 So.2d 1058 (Fla. 4th DCA 2004); Campbell-Eley v. State, 763 So.2d 539 (Fla. 4th DCA), rev. denied, 789 So.2d 348 (Fla. 2000),
Gerber, C.J., Warner and Klingensmith, JJ., concur.